—Plaintiff in Action No. 1, the defendant in Action No. 2, appeals from an order denying his motion to consolidate Action No. 2 to recover damages for injury to property, pending in the Municipal Court of the City of New York, Borough of Queens, with Action No. 1 to recover for injuries to the person, pending in the Supreme Court, Queens County. He also appeals from so much of an order, on reargument, as adheres to the original decision. Order on reargument, insofar as appealed from, affirmed, without costs. No opinion. Appeal from original order dismissed, without costs. Nolan, P. J., MaeCrate, Schmidt, Beldoek and Murphy, JJ., concur.